

Exhibit 10.24
[gtech.jpg] 
 




Agreement
 
By and Between
 
GTECH CORPORATION
10 Memorial Boulevard
Providence, Rhode Island 02903
AND
TransAct Technologies Incorporated
 __________________________________
 One Hamden Center
2319 Whitney Avenue Suite 3B
__________________________________
Hamden, CT  06518
__________________________________

 
For the Purchase of
GTECH Corp’s Next Generation Printer
Accutherm Ultra
 


GTECH
Representatives:                                                                                     Vendor
Representatives:
Dennis
Hultzman                                                                                  Mark
Bauer
 
 
 

--------------------------------------------------------------------------------

 

GTECH CORPORATION OEM PURCHASE AGREEMENT
 
1.           Terms and Conditions
1.1           Products                                                                                                
1.2           Services                                                                                                
1.3           OEM
Purchases                                                                                                
1.4           Minimum Commitment;
Exclusivity                                                                                                
1.5           Spare
Parts                                                                                                


2.           Ordering
2.1           Purchase
Orders                                                                                                
2.2           Lead
Time                                                                                                
2.3           Priority
Orders                                                                                                
2.4           Rescheduling                                                                                                
2.5           Cancellation for
Convenience                                                                                              
2.6           Forecast                                                                                              

3.           Shipping, Packaging, Delivery
3.1           F.O.B.; Title; Risk of
Loss                                                                                                
3.2           Shipment                                                                                                
3.3           Packaging                                                                                                
3.4           International
Shipments                                                                                                
3.5           Early
Arrival                                                                                                


4.           Price
4.1           Unit
Prices                                                                                                
4.2           Price
Reduction                                                                                                
4.3           Price Reduction on Spare Parts and
Repairs                                                                                                


5.           Payment                                                                                                           


6.           Taxes and
Duties                                                                                                           


7.           Changes                                                                                                           
7.1           Product
Changes                                                                                                
7.2           GTECH
Changes                                                                                                
7.3           Enhancements, Successor
Products                                                                                                


8.           Cooperation in the Lottery and Gaming Market
8.1           Transfer of
Equipment                                                                                                
8.2           Non-Compete
Clause                                                                                                
8.3           Vendor Outside
Requirements                                                                                                


9.           Product Quality and Reliability Requirements
9.1           Quality and Reliability
Requirements                                                                                                           
       
9.2           Reliability Plan                                                                                                           
9.3           Reliability
Test                                                                                                
9.4           Reliability Test
Report                                                                                                
9.5           Vendor
Survey                                                                                                

 
2

--------------------------------------------------------------------------------

 

9.6           Test Equipment and Procedure
Correlation                                                                                                           
9.7           Final Test and Inspection
Data                                                                                                
                9.8           Source
Inspection                                                                                                
9.9           Receiving
Inspection                                                                                                           
9.10           Field Reliability
Reporting                                                                                                
9.11           Failure Analysis and Corrective
Actions                                                                                                
9.12           GTECH's Rights with Respect to Non-Conforming
Goods                                                                                                           
9.13           Failures of
Consequence                                                                                                


10.           Insurance
10.1           Vendor Insurance
Coverage                                                                                                
10.2           Workers Compensation and Employers
Liability                                                                                                
10.3           Automobile
Liability                                                                                                
10.4           Public
Liability                                                                                                
10.5           Umbrella
Policy                                                                                                                     
10.6           Crime
Insurance                                                                                                                     
10.7           Proof of
Insurance                                                                                                                     


11.           Indemnity                                                                                                           


12.           Repair Support
12.1           Repair
Orders                                                                                                
12.2           International Repair and
Support                                                                                                
12.3           Failure
Analysis                                                                                                
12.4           Repair
Capabilities                                                                                                
12.5           Test
Equipment                                                                                                
12.6           Qualified Vendor
List                                                                                                
12.7           Diagnostics                                                                                                
12.8           Documentation                                                                                                


13.           Training
13.1           Initial
Training                                                                                                
13.2           Component Level
Training                                                                                                
13.3           Future
Training                                                                                                


14.           Warranties
14.1           Vendor
Standards                                                                                                                     
14.2           Authority                                                                                                
14.3           Title;
Infringement                                                                                                
14.4           Conformance;
Defects                                                                                                
14.5           Freight Costs on Warranty
Repairs                                                                                                
                14.6           Freight Charges on Non-Warranty
14.7           Warranty
Terms                                                                                                


15.           Tooling                                                                                                           


16.           Force
Majeure                                                                                                           


17.           Confidentiality                                                                                                           

 
3

--------------------------------------------------------------------------------

 

18.           Public
Announcements                                                                                                           


19.           Notices                                                                                                           


20.           Assignment                                                                                                           


21.           Terms and
Termination                                                                                                           
21.1           Term                                                                                                
21.2           Termination by
GTECH                                                                                                
21.3           Termination by
Vendor                                                                                                
21.4           Obligations on
Termination                                                                                                


22.           Conflicting
Provisions                                                                                                           


23.           Manufacturing
Rights                                                                                                           


24.           Liability Limits


25.           Miscellaneous                                                                                                           


Attachments


1         -         Products
Specifications                                                                                                     
2         -         Pricing                                                                                                     
3         -         Spare Parts
Pricing                                                                                                     
4         -         Non-Warranty Repair
Costs                                                                                                     
5         -         General Packaging
Specification                                                                                                     
6         -         Tooling                                                                                                     
7         -         Manufacturing
Rights                                                                                                     

 
4

--------------------------------------------------------------------------------

 

GTECH OEM PURCHASE AGREEMENT


THIS AGREEMENT between GTECH CORPORATION, a Delaware corporation, with offices
at 10 Memorial Boulevard, Providence, RI 02903 ("GTECH") and TransAct
Technologies Incorporated a Delaware corporation, with offices at One Hamden
Center, 2319 Whitney Avenue Suite 3B, Hamden, CT  06518 ("VENDOR") sets out the
terms and conditions under which VENDOR will sell the Products and provide the
Services described in this Agreement and Attachments to GTECH.


1.           Terms and Conditions
1.1           Products.  As used in this Agreement, "Products" means the thermal
printer, as well as the VENDOR's recommended spare parts, subassemblies,
operating supplies, maintenance kits, and options, if any, produced in
accordance with the specifications and any subsequent modifications authorized
in accordance with the terms of this Agreement attached hereto as Attachment 1
("Specifications").


1.2           Services.  As used in this Agreement, "Services" means the
ancillary services, if any, to be provided by VENDOR in accordance with the
terms of this Agreement including without limitation, those services described
in Sections 12 and 13 of this Agreement.


1.3           Purchase Commitment and Conditional Exclusivity. There is no
minimum quantity of purchases under this Agreement unless a Blanket Order is
placed under the terms of Attachment 2.  VENDOR will furnish Products and
Services on an as-ordered basis or as specified in Attachment 2.  It is
expressly understood and agreed that GTECH is not obligated to purchase any or
all of the Products and Services from VENDOR, unless otherwise specified in
Attachment 2.


1.4           Spare Parts.   VENDOR shall provide a Recommended Spare Parts List
(“RSL”) for all Products covered by this Agreement within three months of
shipment of the first production order.  The RSL shall include all parts and
assemblies necessary to repair and maintain the Products purchased under this
Agreement.  The RSL shall include a non-binding, best estimate forecast of parts
that must be repaired and/or replaced over the first three years of service.  A
separate RSL shall be supplied for each product model or configuration,
identifying all common parts.


a.           Non-Standard Spare Parts.  If the Product contains a part not
readily available in the marketplace (“Non-Standard Spare Parts”), VENDOR shall
make such part available to GTECH in accordance with Section 1.4(c).


b.           Emergency Stock.  VENDOR shall identify priority parts listed on
Attachment 3 and shall maintain an adequate supply of spare parts at its
facility to support Priority Orders, as described in Section 2.3.


c.           Spare Part Support.  VENDOR shall make all spare parts including
Non-Standard Spare Parts as described in Section 1.4(a) above, available during
the Term of this Agreement and for a period of five (5) years thereafter.  In
the event VENDOR is unable to fill GTECH's Purchase Orders for spare parts
promptly, VENDOR shall make available, at no charge to GTECH, VENDOR's
manufacturing drawings and specifications, list of suppliers, and information
necessary to purchase and/or manufacture all parts and/or assemblies or
subassemblies for the parts that are not available from the VENDOR, and VENDOR
shall be liable for the difference between GTECH's cost of manufacture and
VENDOR’s sales price.
 
 
5

--------------------------------------------------------------------------------

 

2.           Ordering
2.1           Purchase Orders.  All purchases under this Agreement will be made
under purchase orders (“Purchase Orders”) referencing this Agreement issued by
GTECH or by any subsidiary or affiliate of GTECH.  Purchase Orders will be
deemed accepted by VENDOR unless rejected in writing by VENDOR specifying the
reasons for rejection within seven (7) calendar days after receipt of the
Purchase Order.  VENDOR may reject purchase orders only if a Purchase Order does
not comply with the terms and conditions of this Agreement.
 
 
2.2            Lead Time.  Unless otherwise agreed, Purchase Orders shall
specify a delivery date with the normal lead-time of * (“Lead Time”). Lead time
for first releases against a blanket Purchase order is *.  Lead time for
subsequent releases against a blanket Purchase Orders is *.  VENDOR will make
best efforts to respond to additional demand over the blanket Purchase Order
quantity in less than *.  Vendor will maintain a minimum stock of 2,500 finished
goods units of the thermal printer Product at a US distribution site to support
immediate delivery requirements. In the event that Products ordered within the
Lead Time are overdue for delivery to GTECH, VENDOR shall ship Products to GTECH
at no additional cost to GTECH, and any premium airfreight charges shall be
prepaid by, and borne by VENDOR.


2.3            Priority Orders.  GTECH Purchase Orders for any spare parts
identified as "Priority Orders" and Purchase Orders for Products from VENDOR’s
domestic inventory identified as “Priority Orders”, when in stock and when
ordered at current revision levels, shall be shipped within two business days
after receipt by VENDOR.


2.4           Rescheduling.  At 31-60 calendar days before scheduled shipment
date, an order may be rescheduled up to 30 calendar days later than the
scheduled shipment date or to the end of the calendar quarter, whichever is
greater.  Within 30 calendar days of scheduled shipment date, GTECH may
reschedule within the scheduled month. Each order may be rescheduled a maximum
of two times, once with each method listed in this section.  Rescheduling of
Blanket Orders will comply with this Paragraph 2.4 and also with Paragraph 2 of
Attachment 2.


2.5           Cancellation for Convenience.  Within 60 calendar days of
scheduled shipment date no cancellation is permitted. At 61 + calendar days
before scheduled shipment date, GTECH may cancel any or all Purchase
Orders.  This does not include Blanket Orders as defined in Attachment 2, which
are non-cancellable.


2.6           Forecast.  Any forecast, which may be provided, is a good faith
estimate of GTECH's anticipated requirements for the Products for the periods
indicated based on current market conditions and does not constitute a
commitment to purchase any quantity of Products or Services.


2.7            Expedited Orders.   If GTECH requests delivery to meet a special
requirement, VENDOR will use all commercially reasonable efforts to expedite
delivery; including, without limitation, giving GTECH first priority with
respect to all Products in stock or on order, provided however, that GTECH will
pay any additional charges or costs for expediting after such charges or costs
have been accepted in writing by GTECH.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
6

--------------------------------------------------------------------------------

 

3.           Shipping, Packaging, and Delivery
3.1           F.O.B., Title, Risk of Loss.  Unless otherwise agreed, delivery of
Products will be made F.O.B. Ithaca, NY from Vendor’s continental U.S. facility
or F.O.B. Hong Kong from Vendor’s International facility.  Subject to proper
packaging, title and risk of loss shall pass to GTECH upon proper tender of the
Products to the carrier.  VENDOR will provide proof of delivery upon request and
will provide reasonable assistance to GTECH at no charge in any claim GTECH may
make against a carrier or insurer for misdelivery, loss or damage to Products
after title has passed to GTECH.


3.2           Shipment.  VENDOR will ship Products in accordance with GTECH's
instructions as specified in the Purchase Order.  In the absence of any other
instructions, Products will be shipped by common carrier commercial land freight
for delivery in the continental United States and by ocean freight for
deliveries elsewhere, insurance and shipping charges collect.


3.3           Packaging.  VENDOR shall affix to the outside of each shipment a
list of contents, including serial numbers, to allow for review of contents upon
receipt.  Products shall be packaged in accordance with GTECH’s General
Packaging Specifications as specified in Attachment 5.


3.4           International Shipments.  If GTECH specifies delivery for
international shipment by GTECH or GTECH's freight forwarder, VENDOR will be
responsible for obtaining any necessary U.S. Department of Commerce export
licenses, permits or approvals.  GTECH will be responsible for any licenses,
permits or approvals of the country of import.


3.5           Early Arrival.  GTECH reserves the right to reject Products
shipped from a US location arriving at GTECH's facilities more than five (5)
calendar days before the delivery date specified in the Purchase Order. Products
shipped FOB Hong Kong will be delivered to GTECH’s specified carrier no more
than five (5) calendar days before the scheduled closing or shipment date.


4.           Price
4.1           Unit Prices.  All pricing will be specified in Attachment 2.  All
pricing shall remain in effect * which are agreed to by both parties.


4.2           Price Reduction.  *


5.           Payment
VENDOR may issue invoices no earlier than the shipping date of the Products or
Services.  Payment will be made within thirty (30) calendar days of receipt of
proper invoices.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
7

--------------------------------------------------------------------------------

 

6.           Taxes and Duties
GTECH will pay as a separate invoiced item only such sales, use, value-added or
similar tax listed therein (all other taxes are excluded, including, without
limitation, taxes based upon VENDOR's net income), lawfully imposed on the sale
of the Products or provision of Services to GTECH.  Taxes, duties or like
charges imposed on the Products after title has passed to GTECH will be paid by
GTECH unless such charges are the result of a trade sanction imposed on VENDOR's
Products, as specified in Section 21.2, below.  In lieu of taxes, GTECH may
furnish to VENDOR a tax exemption certificate.  VENDOR agrees to provide
reasonable assistance to GTECH, without charge, in any proceeding for the refund
or abatement of any taxes GTECH is required to pay under this Section 6.


7.           Changes
7.1           Product Changes.  VENDOR shall submit evaluation samples of all
Products changes that affect form, fit, function, maintainability, repair
ability, reliability or appearance at least ninety (90) calendar days before
such changes are targeted to be implemented. VENDOR shall forward (2) copies of
all requests to make the changes generally described above to:
GTECH Corporation 1372 Main Street Coventry, RI 02816.
GTECH may, at its option, decline to have such changes incorporated into the
Products.  Proposed changes will not be incorporated into the Products until
accepted in writing by GTECH.  GTECH shall make best effort to respond in
writing to VENDOR within fifteen (15) calendar days of GTECH’s receipt of change
notification. In no event will GTECH ever be deemed to have accepted any change
in the price or delivery schedule without its prior written consent.


7.2           GTECH Changes.  GTECH may request changes in the Products at any
time or times during the Term of this Agreement.  If such changes in the
Products will require changes in the prices and/or delivery schedule, VENDOR
must respond promptly with a written change proposal setting forth the changes
in prices and/or delivery schedule.  Such proposal, when signed by an authorized
representative of GTECH and VENDOR, will become part of this Agreement.  VENDOR
shall not unreasonably withhold implementing changes proposed by GTECH.  Any
changes that require Tooling, which is paid for by GTECH, are and shall remain
the property of GTECH, and VENDOR may not use such changes or disclose them to
others without the prior written consent of GTECH.


7.3           Enhancements, Successor Products.  If during the Term of this
Agreement, VENDOR offers improvements, options, additional functionality or
other enhancements ("Enhancements") to the Products not available at the time
this Agreement is signed or other products which substantially replace the
Products ("Successor Products"), VENDOR will offer such Enhancements and/or
Successor Products to GTECH at prices *.  If GTECH elects, in writing, to
purchase such Enhancements or Successor Products, the Enhanced Products or
Successor Products will be ordered separately from any orders which may be open
at that time. No substitutions or changes will be made on open purchase orders
with delivery within one-hundred twenty (120) calendar days lead-time. If GTECH
requires changes implemented within 120 days, GTECH will cover the cost of
rework, excess and obsolete material when agreed to in advance in writing by
GTECH and VENDOR.  In any event, GTECH may, at its option, elect to continue to
purchase Products as originally specified for the Term of this Agreement and any
extensions thereafter.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
8

--------------------------------------------------------------------------------

 

8.           Cooperation in Lottery and Gaming Market
8.1           Supply of Equipment.  Subject to Section 8.2, during the Term of
this Agreement and any extensions thereof, VENDOR shall not without GTECH’s
prior written consent, supply the Products provided herein to any other person
or entity for use in connection with the operation of  public or private on-line
or in-lane lotteries in the U.S. or abroad.


8.2           Non-Compete Clause.  VENDOR further agrees that during the Term of
this Agreement and any extensions thereof, and for the one (1) year period after
the expiration or earlier termination of the Agreement VENDOR shall not (a)
directly or indirectly, become engaged in or financially interested in, any
on-line or in-lane lottery business which is in competition with the on-line or
in-lane lottery business of GTECH, its subsidiaries or affiliates, provided,
however, that nothing contained herein shall prevent VENDOR from supplying
products or services to competitors of GTECH so long as such products or
services do not compete against GTECH’s on-line lottery business or (b)
purposely and knowingly engage in or participate in any effort or act to induce
any of the customers or employees of GTECH or its affiliated companies to take
any action which is in direct conflict with the on-line or in-lane lottery
business of GTECH its subsidiaries or affiliates. The limitations set forth in
Sections 8.1 and 8.2  shall not apply from and after the earlier to occur of (i)
GTECH or an affiliated company enters into an agreement with a third party to
purchase a thermal printer for GTECH’s Altura GT1100, GT1200 and any successor
on-line lottery terminal products developed during the term of this Agreement,
(ii) GTECH or an affiliated company purchases a new thermal printer that
competes with VENDOR’s product from a third party, or (iii) GTECH or an
affiliated company commences manufacturing (itself or under contract with a
third party) a new comparable thermal printer that competes with VENDOR’s
product.   The limitations set forth in Sections 8.1 and 8.2 shall also no
longer apply if Vendor has terminated this Agreement pursuant to Section 21.3
hereof.


8.3           VENDOR Outside Requirements.  VENDOR agrees that it shall advise
its distributors outside the U.S. of the covenants and responsibilities set
forth in this Agreement.


9.           Quality and Reliability Requirements
9.1           Quality and Reliability Requirements.  GTECH requires that the
VENDOR have in place at its manufacturing facility, adequate quality and
reliability safeguards to ensure that all Products shipped to GTECH meet or
exceed all parameters specified in the Product Specification, and that the
Product is not subject to any infant mortality.


9.2           Reliability Plan.  The VENDOR will submit to GTECH Quality
Assurance (“QA”) a reliability test plan for the Products, which will include
the VENDOR’s reliability requirements based on the Products Specification and
test schedule.  GTECH QA will review the reliability plan for the Product,
provide comments and approve the plan when satisfied that all design
requirements will be adequately tested.


9.3           Reliability Test.  The VENDOR will conduct a reliability test on
the Products to ensure that the Products meet or exceed all parameters specified
in the Product Specification.  GTECH may participate and/or monitor the VENDOR’s
reliability test on the Product at the VENDOR’s facility.
 
 
9

--------------------------------------------------------------------------------

 

9.4           Reliability Test Report.  The VENDOR will submit to GTECH QA a
formal reliability test report for the Products based on the results of the
Product reliability test within six months of first production shipment of the
Product.  The reliability test report will contain all data necessary to verify
and confirm that the Products meet all the design requirements identified in the
Product Specification and any resultant design changes and corrective action to
resolve any test failures.  GTECH QA must approve the VENDOR’s reliability test
report for the VENDOR to continue shipping Products to GTECH.  Such approval
shall not be unreasonably withheld by GTECH.


9.5           Vendor Survey.  The VENDOR will allow GTECH to perform a vendor
survey at the VENDOR’S facility or at any subcontractor of the VENDOR with
reasonable written notice.  This survey will include, but is not limited to, an
audit of the manufacturing process, reviewing the yields at each inspection and
test point in the manufacturing process, review of the on-going reliability test
data, Product design changes, corrective action, and field reliability
performance and repair data.  The cost of GTECH travel to the vendor survey will
be borne by GTECH.


9.6           Test Equipment and Procedure
Correlation.                                                                           The
test equipment and procedures used in the VENDOR's final inspection and test,
will correlate with the test equipment and procedures used by GTECH.  If
correlation is not achieved within 30 days prior to the first production
shipment, the VENDOR agrees to obtain additional test equipment and/or develop
procedures that are capable of correlation.  Said test equipment and procedures
will be mutually agreed upon by both VENDOR and GTECH Purchasing, QA and Test
Engineering.


9.7           Final Test and Inspection Data.  The VENDOR will provide GTECH
with inspection and/or test data based on the mutually agreed upon test
equipment and procedures with each lot of Products delivered to GTECH.  The
VENDOR will make final test and inspection data (yield information), on-going
reliability test data, field reliability performance data, and repair data
available at the reasonable request of GTECH throughout the life of the
Products.


9.8           Source Inspection.  The VENDOR will allow GTECH (or its
representatives) to perform source inspection at their facility, using mutually
agreed upon test equipment and procedures.  It is GTECH’s plan to source inspect
the initial lots of Products scheduled for shipment from VENDOR’s manufacturing
facility to GTECH production or field sites.  To do this in a timely fashion,
the VENDOR will notify GTECH (or its representative) that source inspection is
available within a reasonable amount of time prior to the requested source
inspection date.  Source inspection activity will continue, at the discretion of
GTECH QA.


9.9           Receiving Inspection.  GTECH plans to conduct receiving inspection
and test on all OEM components.  GTECH will 100% inspect and test the first
seven (7) consecutive lots of VENDOR Products for visual, mechanical, electrical
and other types of compliance as specified.  After the initial seven (7) lots
have been qualified, GTECH plans to conduct receiving inspection using
MIL-STD-105E, General Inspection Level I, with an AQL of 1.0 for normal sampling
inspection. If Product performance fails to meet this level of compliance at
receiving inspection, GTECH may (a) recover all costs associated with continued
unacceptable quality by taking a credit against the purchase price of the
Products or (b) allow VENDOR the option of providing timely resources on-site at
GTECH to correct the unacceptable quality condition. These costs are typically
related to sorting, testing, packaging, handling, freight and source inspection
expenses in support of receiving and in-process inspection and test.

 
10

--------------------------------------------------------------------------------

 

9.10           Field Reliability Reporting.  The VENDOR agrees to supply GTECH
QA with field reliability performance data for the Products purchased by
GTECH.  The field reliability data is to be structured in the following manner
and made available on electronic mail:
a.)  Rolling twelve month data -  Four charts (2 each for US based and UK based
repair facilities) displaying 12 month rolling, and monthly total count of
repair codes by region and number of printers returned for repair.   The data
for the US facility may include more than one repair code per printer.  The
chart will display the region, the count of the repairs per region, and the
grand total of the number of printers repaired.


b.)  Regional repair codes - Broken out by regional identification, the repair
codes by 12 month rolling, and monthly totals.  The chart will display the
repair description and the total number of repairs per description and the grand
total per region.


9.11           Failure Analysis and Corrective Actions.  The VENDOR agrees to
supply, within 15 calendar days, written notice of non-conformance, written
failure analysis and corrective actions for any in warranty devices failing to
meet any and all form, fit, function, quality or reliability requirements called
out in the Products Specification.


9.12            GTECH's Rights with Respect to Non-Conforming Goods.  The
testing procedures available to GTECH are discretionary and not mandatory.  In
the event GTECH chooses not to perform any or some portion of such testing, or
such testing would not reasonably reveal a non-conformance in the Products,
GTECH reserves its right under the Uniform Commercial Code to reject any
shipment of Products prior to deployment and to seek reasonable remedy to the
non-conformance in the Products from VENDOR.


9.13           Failures of consequence:  If GTECH’s customers world-wide
experience excessively high failure rates (> or equal to 20% annualized) during
the warranty period in any given jurisdiction that is determined by both parties
to be VENDOR’s responsibility, GTECH may recover all costs associated with this
unacceptable Product performance by taking credit against the purchase price of
the Product or VENDOR can, at its discretion assume all costs directly by
providing required support services to repair, upgrade or replace defective
Product in a timely manner to GTECH’s satisfaction.  These additional costs are
typically related to screening, sorting, testing, packaging, handling by a third
party and airfreight to expedite any of these activities.


10.         Insurance
10.1           Vendor Insurance Coverage.  VENDOR shall purchase and maintain
throughout the life of this Agreement, such insurance as will protect it and
GTECH from claims set forth below which may arise out of or result from the
VENDOR’s operations under this Agreement whether such operations be by it or by
any subcontractor or by anyone for whose acts any of them may be liable.  VENDOR
shall cause GTECH to be additional insured under all coverages except Workers’
Compensation.  Appropriate endorsements will be attached to state that the
VENDOR’s policy will be primary to any other policies that may be in effect.


10.2           General Liability.  Policy will provide a minimum of $2,000,000
per occurrence for Products and Completed Operations.

 
11

--------------------------------------------------------------------------------

 

10.3           Proof of Insurance.  Evidence of said insurance will be in the
form of a certificate of insurance and will be provided within ten (10) calendar
days from the date of this Agreement.  Notification to GTECH will occur within
thirty (30) calendar days of any cancellation or material change in
coverage.  In the event of a failure to furnish such proof or the cancellation
or material change of such insurance, without prejudice to any other remedy
GTECH may have, GTECH may terminate this Agreement, or at its option, charge the
cost of required insurance to the VENDOR.  Coverage will be in effect with
insurance carriers licensed to do business in any state that the VENDOR will
perform its services and will be rated no less than A by the AM Best
Company.  All Certificates of Insurance are to be forwarded to: GTECH
Corporation, 55 Technology Way, West Greenwich, RI  02817. ATTN: Risk Management
Department.
 
11.         Indemnity
In addition to, and not in limitation of, any other indemnifications, warranties
and covenants set forth herein, VENDOR hereby agrees to indemnify and hold GTECH
harmless with respect to any and all costs, expenses and liability, including
without limitation reasonable attorney’s fees, arising out of any claim or
action based on a failure of the Products or Services to meet the specifications
set forth herein, or the failure of the VENDOR to meet any of its obligations
hereunder.


VENDOR shall defend, indemnify and hold GTECH, its subsidiaries, affiliates,
distributors and customers harmless from any and all costs, expenses and
liability, including reasonable attorney's fees, arising out of any claim or
action based on actual or alleged infringement by the Products or any patent,
copyright, trade secret or other proprietary interest related to such
Products.  GTECH shall give VENDOR prompt written notice of any claim or action
and shall provide reasonable assistance, at VENDOR'S expense, in defending any
such claim or action.  If an injunction is issued which prohibits the use or
sale of the Products by reason of any matter covered by this Section 11, then
VENDOR shall, at its expense, either:  (a) procure for GTECH, its subsidiaries,
affiliates, distributors and customers the right to continue using the
Products;  (b) modify the Products so they become non-infringing;  (c)
substitute equivalent non-infringing products; or, (d) if neither (a) through
(c) are reasonably available, GTECH may return the Products to VENDOR and VENDOR
will refund the purchase price to GTECH less depreciation based upon the
straight line method and a product life of five (5) years.


Notwithstanding the foregoing, VENDOR shall have no liability to GTECH for
actual or claimed infringement arising out of:  (a) compliance with detail
designs, plans or specifications furnished by GTECH unless such infringement
would arise independent of such designs, plans or specifications;  (b) use of
the Products in combination with other equipment or software not reasonably
contemplated by VENDOR; (c) use of the Products in any process not reasonably
contemplated by VENDOR or (d) GTECH’s negligence in making repairs of the
Products.  VENDOR acknowledges that the Specifications in Attachment 1 is not a
"specification" which excuses or releases VENDOR from performing its indemnity
and other obligations hereunder.


In addition to, and not in limitation of, any other indemnifications, warranties
and covenants set forth herein, GTECH hereby agrees to indemnify and hold VENDOR
harmless with respect to any and all costs, expenses and liability, including
without limitation reasonable attorney’s fees, arising out of any claim or
action based on a failure of GTECH to meet any of its obligations hereunder.
 
 
12

--------------------------------------------------------------------------------

 

12.         Repair Support
12.1           Repair Orders.  In addition to VENDOR's obligations under Section
14, VENDOR agrees to repair all “in warranty” and “out of warranty”  failures
within twenty (20) calendar days from the receipt of the Products, or else
replace such Products with new Products that shall conform to the
Specifications.


12.2           International Repair and Support.  VENDOR will identify or
establish international repair locations as required by GTECH and within ninety
calendar days of written notice by GTECH of new jurisdictional requirements to
support the repair of products and subassemblies. In the event that those
international facilities are not wholly owned subsidiaries of the VENDOR, then
VENDOR shall procure for GTECH the right to have repairs on the Products
performed at the international locations whether the failure occurs within the
warranty period as specified in Section 14 or otherwise. If VENDOR fails to
comply with this section 12.2, *.


12.3           Failure Analysis.  VENDOR shall provide a failure analysis on
Products that are returned for repair under warranty per section 9.10. On
request by GTECH, VENDOR will provide failure analysis for serialized units
returned for a specific failure mode or region.


12.4           Repair Capabilities.  GTECH reserves the right to repair any of
the assemblies, subassemblies, or other items comprising the Products purchased
under this Agreement to the recommended spare parts (RSL) level. The RSL level
is defined as the lowest part level repairable without special tools and
fixtures. VENDOR will supply GTECH with the necessary support to repair the
Products, including the information listed under Sections 12.3, 12.5, 12.6, 12.7
and 12.8.


12.5           Test Equipment.  VENDOR shall make available to GTECH, upon
written request by GTECH, any of VENDOR’s test procedures, special tools, jigs,
fixtures, diagnostics, programs, test equipment or supplies necessary to repair
the unit, any of the assemblies, subassemblies, piece parts, or other items
comprising the Products purchased under this Agreement to the recommended spare
parts level. GTECH agrees to pay reasonable costs to VENDOR for hardware test
equipment only. Other items such as procedures, schematics, diagnostics,
programs etc. will be made available at no charge.


12.6           Diagnostics.  VENDOR shall provide to GTECH its diagnostics, test
programs and test routines, necessary to repair to the recommended spare parts
level, the unit, any of the assemblies, subassemblies, piece parts, components,
or other items comprising the Products purchased under this Agreement.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
13

--------------------------------------------------------------------------------

 



12.7           Documentation.  In consideration of the purchase of Products
under this Agreement, and at no additional cost, VENDOR hereby grants onto GTECH
the unlimited right to use, reprint, and distribute VENDOR's Product manuals and
documentation ("Documentation"), including but not limited to user's manuals,
schematics, maintenance, theory of operation and troubleshooting guides, and any
other Documentation that VENDOR shall make available during the Term of this
Agreement.  Upon request, VENDOR shall provide electronic copies of the
Documentation to GTECH at no additional charge. GTECH agrees to display
copyright notices in accordance with VENDOR's reasonable written instructions.


13.         Training
13.1           Initial Training.  VENDOR agrees to provide, at no charge to
GTECH, up to three (3) training classes with up to twelve (12) students per
class at a GTECH-designated site during the term of this Agreement.  Pursuant to
the above, GTECH shall:  (1) reimburse VENDOR for instructor's reasonable
transportation and living expenses and, (2) provide equipment (or reimburse
VENDOR for equipment transportation) as required to support training
classes.  VENDOR shall provide the instructor and instructional materials for
the above referenced classes.  Training classes may be video taped for future
use by GTECH.


13.2           Future Training.  GTECH may schedule a maximum of six (6)
students per year in VENDOR’s regularly scheduled class, at VENDOR’s location,
during the Term of this Agreement.  If no regularly scheduled classes are
conducted, then GTECH may request VENDOR to conduct one (1) class per year in
which GTECH may schedule a maximum of six (6) students.  The cost of travel for
training will be paid for by GTECH.


14.         Warranties
 14.1          VENDOR Standards.  VENDOR represents and warrants that all
Products delivered to GTECH under this Agreement will comply with applicable UL,
CSA, CE, TUV and VDE standards and will comply with the applicable FCC rules for
the type of Products involved, including type acceptance or certification where
required.  VENDOR will obtain and maintain at its own expense all applicable
listings, certifications and approvals in VENDOR's name. VENDOR will provide all
necessary information and assistance to GTECH with respect to listings,
certifications and approvals that are required to be in GTECH's name.


14.2           Authority.  VENDOR warrants that: (a) it has the right to enter
into this Agreement; (b) all necessary actions, corporate and otherwise, have
been taken to authorize the execution and delivery of this Agreement and the
same is the valid and binding obligation of VENDOR; (c) all licenses, consents
and approvals necessary to carry out all of the transactions contemplated in
this Agreement have been obtained by VENDOR; and (d) VENDOR'S performance of
this Agreement
will not violate the terms of any license contract, note or other obligation to
which VENDOR is a party.


14.3           Title; Infringement.  VENDOR warrants that:  (a) it has and shall
pass to GTECH good title to the Products free and clear of all liens and
encumbrances;  (b) the Products do not infringe any patent, trademark or
copyright or otherwise violate the rights of any third party;  (c) no claim or
action is pending or threatened against VENDOR or, to VENDOR's knowledge,
against any licenser or supplier of VENDOR that would adversely affect the right
of GTECH or any customer of GTECH to use the Products for their intended use.



 
14

--------------------------------------------------------------------------------

 

14.4           Conformance; Defects.  Unless otherwise specified in Attachment
1, VENDOR warrants that the Products will:  (a) be new; (b) conform to the
Specification; (c) be free from defects in materials and workmanship for a
period * from shipment to GTECH or a customer.  Upon written notice from GTECH
of a Product or part that fails to meet the foregoing warranty, VENDOR will
promptly repair or replace such Products within five (5) calendar days of
receipt by VENDOR of the failed or non-conforming Products or spare parts.


14.5           Freight Costs on Repairs.  All Products returned to VENDOR for
repair under warranty shall be shipped to VENDOR by standard ground service,
freight collect, FOB from wherever failed Product is located. VENDOR shall
return all Products repaired under warranty, freight prepaid by VENDOR to same
location. Shipping of warranty repair units to/from VENDOR and from/to GTECH’s
field operations by any means other than standard ground service or equivalent
for international locations will be paid by GTECH.


14.6           Freight Charges on Non-Warranty Repairs.  Freight charges
directly associated with the repair of non-warranty products and/or spare parts
shall be borne by GTECH.


14.7           Warranty Terms. VENDOR shall detail all pertinent information
upon production release in Attachment 4.


15.         Tooling
There is no GTECH owned tooling in the initial development of the Product.  Any
subsequent tooling purchased by GTECH for the manufacture of the Products
(“Tooling”), whether kept at GTECH's, VENDOR's or VENDOR’s vendor’s premises,
shall remain the property of GTECH for GTECH's exclusive use.  The Tooling
purchased by GTECH and used by VENDOR in the manufacture of the Products shall
be stored and maintained by VENDOR but may be removed from the VENDOR's location
at any time by GTECH, without notice, and at no additional cost to
GTECH.  VENDOR shall take such steps to protect GTECH's title to the Tooling as
GTECH may reasonably request.  At a minimum, VENDOR shall cause a sign to be
affixed to such tooling stating "Property of GTECH Corporation".  VENDOR will
immediately notify GTECH of any change in the location of the tooling.


16.         Force Majeure
For the purposes of this Agreement, a “Force Majeure” shall mean an event or
effect that cannot be reasonably anticipated or controlled, including but not
limited to an action of the elements, or any other cause which, by the exercise
of reasonable diligence, said Party is unable to prevent.  Neither GTECH nor
VENDOR shall be liable to the other for any delay in or failure of performance
under this Agreement due to a “Force Majeure” occurrence provided that the Party
claiming Force Majeure notifies the other in writing within five (5) calendar
days of the commencement of the condition preventing its performance and its
intent to rely thereon to extend the time for its performance of this Agreement.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
15

--------------------------------------------------------------------------------

 

17.         Confidentiality
17.1           Each party agrees not to disclose or use (except as permitted or
required for performance by the party receiving such Confidential Information
(as defined below) of its rights or duties hereunder) any Confidential
Information of the other party obtained during the Term of this Agreement. Each
party further agrees not to disclose or provide any of such Confidential
Information of the other party to any third party and to take appropriate
measures to prevent any such disclosure by its present and future employees,
officers, agents, subsidiaries, or consultants during the Term.
Each party acknowledges and agrees that all documents, data, software or
information in any form which is provided by either party (hereinafter
“Confidential information”) is the property of the disclosing Party. Each Party
will receive and maintain all Confidential Information in the strictest
confidence and except as provided herein, shall not use Confidential Information
for its own benefit or disclose it or otherwise make it available to third
parties without prior written consent of the disclosing Party. Each party agrees
to limit the use of Confidential Information of the other party to only those of
its employees who need the Confidential Information for the purpose of this
Agreement and to advise all of its employees of the other party’s rights in the
Confidential Information. Nothing in this Agreement shall be construed as
granting or conferring any rights by license or otherwise in any Confidential
Information, trademarks, patents or copyrights of either party to the other
party, except for the limited purposes of either parties performance hereunder.


17.2           For purposes of this Agreement, “Confidential Information” means
all information relating to a party, its business and prospects (including
without limitation, know-how, trade secrets, business plans), disclosed by such
party from time to time to the other party in any manner, whether orally,
visually or in tangible form (including, without limitation, documents, devices
and computer readable media) and all copies thereof, created by either party.
The term “Confidential Information” shall be deemed to include all notes,
analyses, compilations, studies, interpretations or other documents prepared by
a party which contain, reflect or are based upon the information furnished to
the receiving party by the disclosing party under this Agreement, but shall not
include information which is: (a) in the public domain; (b) already known to the
Party to whom it is disclosed (hereinafter “Recipient”) at the time of such
disclosure; (c) subsequently received by Recipient in good faith from a third
party having prior right to make such disclosure; (d) independently developed by
Recipient without use of the information disclosed pursuant to this Agreement;
or (e) approved in writing for unrestricted release or unrestricted disclosure
by the Party owning or disclosing the information (hereinafter “Discloser”). In
the event Recipient is required or legally compelled to disclose any of the
Confidential Information as a result of a legal process or pursuant to
governmental action, the Discloser may seek a protective order or other
appropriate remedy and/ or waive compliance with the provisions of this
Agreement, At the request of a Discloser, and in any event upon the expiration
or termination of this Agreement, each Recipient shall promptly deliver to
Discloser all products, components and equipment provided by Discloser as well
as all records or other things in any media containing or embodying Discloser’s
Confidential Information within its possession or control which were delivered
or made available to each Recipient during or in connection with this Agreement,
including any copies thereof.


18.         Public Announcements
VENDOR agrees not to make any public announcements regarding this Agreement or
to disclose any of the terms and conditions hereof to any third party without
prior written consent of GTECH, except as required by law.


19.           Notices
All notices required or contemplated by this Agreement shall be deemed effective
if written and delivered in person or if sent by registered mail, return receipt
requested or recognized overnight
 
 
16

--------------------------------------------------------------------------------

 
 
delivery service, fax or electronic mail, to GTECH at the address shown above to
the attention of GTECH's Representative or to VENDOR at the address shown above
to the attention of VENDOR's Representative; or such other persons or addresses
as may hereafter be designated by the respective Parties.  A copy of all Notices
sent to GTECH shall be addressed to the Office of General Counsel at the address
shown above.


20.         Assignment
This Agreement and the disclosure of Confidential Information hereunder are made
in reliance upon VENDOR's reputation, skill and expertise. VENDOR agrees not to
assign this Agreement or any right or obligation hereunder without the prior
written consent of GTECH in each instance.   Any attempted assignment shall be
void.  This covenant not to assign without consent shall include assignments to
parents or subsidiaries of VENDOR or any transfer of a majority interest in
VENDOR.  The consent by GTECH to any assignment shall not constitute a waiver of
the need for consents for any further assignments. GTECH may not unreasonably
withhold consent to an assignment, and shall restrict its basis for withholding
consent to the proposed assignee’s status as a competitor to GTECH, an entity of
inferior financial status to VENDOR or an entity whose business practices are
such that the likelihood of breach is increased.


GTECH may assign its rights and/or obligations hereunder, in whole or in part,
to any parent or subsidiary corporation, or any affiliate, without the consent
of, but upon notice to, VENDOR.


21.         Term and Termination
21.1           Term.           This Agreement will commence on the 20th day of
November, 2009 (“Effective Date”), and shall continue for five (5) years
(“Term”) unless terminated earlier as provided in this Agreement.  Unless either
Party notifies the other in writing at least sixty (90) calendar days before the
end of the Term of its intent to terminate this Agreement at the end of the
Term, this Agreement will be extended automatically and will continue in effect
without any volume commitment until terminated by either Party on ninety (90)
calendar days prior written notice.  Unless otherwise agreed in writing, the
prices for the Products during any such extension shall be the same prices in
effect at the end of the Term.


21.2           Termination by GTECH.  GTECH may terminate this Agreement at any
time if (a) VENDOR fails or neglects to perform any of its obligations hereunder
and such condition has not been cured within forty five (45) calendar days of
written notice thereof by GTECH; (b) VENDOR, or VENDOR's parent or a wholly
owned subsidiary of VENDOR, is the subject of trade sanctions by the United
States government, or any other government, or quasi-governmental agency which
materially affects GTECH's ability to sell, lease, or maintain the Product; (c)
VENDOR attempts to assign this Agreement or any obligation hereunder without
GTECH's consent;  (d) any assignment is made of VENDOR's business for the
benefit of creditors, or if a petition in bankruptcy is filed by or against
VENDOR and is not dismissed within ninety (90) calendar days, or if a receiver
or similar officer is appointed to take charge of all or part of VENDOR's
property, or if VENDOR is adjudicated a bankrupt; or (e) the Products are
infringing and the VENDOR is unable to procure a right for GTECH to continue to
use the Products as set forth in Section 11 hereof.
 
 
17

--------------------------------------------------------------------------------

 

21.3           Termination by VENDOR.  VENDOR may terminate this Agreement
if:  (a) GTECH fails to perform any of its obligations hereunder and such
condition has not been cured within forty five (45) calendar days of written
notice thereof by VENDOR; provided that, VENDOR may not terminate this Agreement
for reason of non-payment by GTECH of any disputed amounts, or (b) if any
assignment is made of GTECH's business for the benefit of creditors; or,
(c) if a petition in bankruptcy is filed by or against GTECH and is not
dismissed within ninety (90) calendar days, or if a receiver or similar officer
is appointed to take charge of all or part of GTECH's property, or if GTECH is
adjudicated a bankrupt.


21.4           Obligations of Termination.  Upon expiration or termination of
this Agreement for any reason, VENDOR shall promptly deliver to GTECH all tools,
equipment, software documentation and other materials furnished to VENDOR by
GTECH hereunder.  VENDOR's obligations under Sections 8, 10, 11, 12, 14, 17, 18
and 24 hereof shall survive expiration or earlier termination of this Agreement
or its extensions regardless of the manner of termination.


22.         Conflicting Provisions
In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of any Purchase Order, the terms and conditions of
this Agreement will supersede any contrary terms set forth in such purchase
order or VENDOR’s acceptance, confirmation, invoice or other document, unless as
mutually agreed upon by both parties.


23.         Manufacturing Rights
Attachment 7 will govern Manufacturing Rights.
24.         Liability Limits.
IN NO EVENT, EXCEPT AS PROVIDED FOR HEREIN, WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION, OR THE BREACH OF ANY OF ITS
PROVISIONS, WHETHER OR NOT THE PARTIES HAVE ADVISED OR BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE LIMITATIONS OF THIS PARAGRAPH WILL NOT APPLY WITH
RESPECT TO THE BREACH OR NONPERFORMANCE OF ANY PROVISION OF THIS AGREEMENT
RELATING TO INTELLECTUAL PROPERTY RIGHTS OR CONFIDENTIAL INFORMATION, ANY
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OR MISAPPROPRIATION OF CONFIDENTIAL
INFORMATION BY A PARTY, OR DAMAGES RESULTING FROM A PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


25.         Miscellaneous
This Agreement and Attachments and Purchase Orders issued and accepted hereunder
set forth the entire understanding of the Parties with respect to the Products
and merges all prior written and oral communications relating thereto.  It can
be modified or amended only in a writing signed by a duly authorized
representative of each Party.  Section headings are provided for the convenience
of reference only and shall not be construed otherwise.


No failure to exercise, or delay in exercising, on the part of either Party, any
right, power or privilege hereunder shall operate as a waiver thereof, or will
any single or partial exercise of any right, power or privilege hereunder
preclude the further exercise of the same right or the exercise of any other
right hereunder.

 
18

--------------------------------------------------------------------------------

 

This Agreement is made pursuant to and shall be governed by the laws of the
State of Rhode Island, without regard to its rules regarding conflict of
laws.  The Parties agree that the courts of the State of Rhode Island, and the
Federal Courts located therein, shall have exclusive jurisdiction over all
matters arising from this Agreement.


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON THE DATES
MENTIONED BELOW.


VENDOR                                                                           GTECH
CORPORATION


By /s/ Bart C. Shuldman                                                  By
/s/Donald Stanford                                                      
Print Bart C. Shuldman                                                    Print
Donald
Stanford                                                                    
Title
CEO                                                                           Title
CTO
Date
12/01/2009                                                                Date
11/18/2009


By /s/ Steven A.
DeMartino                                                            
Print Steven A.
DeMartino                                                            
Title EVP and CFO                                                            
Date 12/01/2009                                                            

 
19

--------------------------------------------------------------------------------

 

Attachment 1


Products Specifications
 
1.           Products Specifications and Services Description.

 
TBD

 
20

--------------------------------------------------------------------------------

 

Attachment 2


*


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.
 
 
21

--------------------------------------------------------------------------------

 

Attachment 3


Spare Parts Pricing
 
VENDOR will provide GTECH with a complete spare parts list with prices within
six (6) months of first production shipment. It is agreed that the cost to GTECH
of a complete set of spare parts will not exceed *.


* = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 
22

--------------------------------------------------------------------------------

 


Attachment 4


Non-Warranty Repair Costs
 
 
23

--------------------------------------------------------------------------------

 


Attachment 5


General Packaging Specifications
 
The shipping container shall be designed to meet GTECH packaging specification
96-0321-01

 
24

--------------------------------------------------------------------------------

 


Attachment 6


Tooling
 
There is no GTECH owned tooling in the initial development of this Product.  In
the event that GTECH pays for tooling for any future enhancement of the Product,
the tools for the enhancement will be property of GTECH.
 
 
25

--------------------------------------------------------------------------------

 

Attachment 7


Manufacturing Rights


1.  Manufacturing Documentation Package.  Within six (6) months of placement of
GTECH’s first Purchase Order for production volume of Products, VENDOR agrees to
deliver to GTECH, or to a mutually agreed upon escrow agent, all of the
documentation and other information used by VENDOR and required to manufacture,
test, maintain and support the Products (herein, the "Manufacturing Package")
including, without limitation, the full and complete schematic diagrams,
assembly drawings, structured Bills of Materials, printed circuit board artwork,
parts and vendor lists, test specifications, assembly aids and software in both
machine readable source and object forms.  As a part of the Manufacturing
Package, VENDOR also agrees to provide unrestricted access to and joint control
of vendor toolings, agency approval files (FCC, UL, CSA, VDE, etc.), a complete
description of any special tools, fixtures and test equipment that are required
but are not readily available in the marketplace.  Neither GTECH nor escrow
agent will have any right to use the "Manufacturing Package" except as set forth
in Section 3 below or as otherwise authorized by VENDOR.


2.  Updates; Verification; Expenses.  VENDOR agrees to update the "Manufacturing
Package" as necessary to keep the package current with the latest version of the
Products delivered to GTECH under this Agreement.  If the "Manufacturing
Package" is delivered to any person or entity other than GTECH, GTECH shall have
the right to inspect the package to verify the contents of the "Manufacturing
Package" and VENDOR's compliance with this Section.  VENDOR will pay all costs
and expenses of any kind associated with the preparation and maintenance of the
“Manufacturing Package”, as well as any fees of any person other than GTECH
holding the “Manufacturing Package”.


3.  Right to Manufacture.  If any one or more of the following events occurs,
GTECH shall have the right, including the rights under any of the VENDOR's
applicable patents and copyrights, to use the "Manufacturing Package" to
manufacture or have manufactured the Products for a period not to exceed
eighteen (18) months from the occurrence of the triggering event.


 
a.)
VENDOR ceases doing business as an entity or is finally adjudicated a bankrupt
under Chapter 7 of the Bankruptcy Act or any similar or successor provision for
the liquidation or dissolution of VENDOR;



 
b.)
A petition in bankruptcy is filed by or against VENDOR and is not dismissed
within ninety (90) calendar days thereafter or if a receiver, trustee in
bankruptcy or similar officer is appointed to take charge of all or a
substantial part of VENDOR's property;



 
c.)
If GTECH has a commercially reasonable and documented basis for believing that
VENDOR has become unable to materially perform the material provisions of this
Agreement and VENDOR fails to provide GTECH commercially reasonable assurances
of future performance within sixty (60) calendar days of GTECH’s written request
for such assurances (which request will specify the assurances required);



 
d.)
VENDOR assigns this Agreement in violation of Section 20 of this Agreement; or



 
e.)
VENDOR has materially breached any material provision of this Agreement and
failed to cure such breach within sixty (60) calendar days after receiving
written notice of such breach from GTECH.


 
26

--------------------------------------------------------------------------------

 



 
f.)
VENDOR has materially failed to fulfill its delivery obligations, including but
not limited to, repeated late deliveries. GTECH will notify VENDOR in writing
that GTECH intends to exercise this clause. GTECH shall not have the right to
manufacture pursuant to this clause if VENDOR, during the sixty (60) calendar
days after receipt of notification, takes commercially reasonable steps to
correct the recurrence of delivery problems to reasonable satisfaction of GTECH.



Except as provided in this Section or as otherwise authorized by VENDOR, neither
GTECH nor the escrow agent shall have any right to use the "Manufacturing
Package" for any purpose and this Attachment 7 shall not be construed as a
transfer or assignment of VENDOR’s intellectual property rights, except as
specifically necessary for the manufacture and sale of the Products under this
Agreement.

 
27

--------------------------------------------------------------------------------

 
